COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE:                                                          No. 08-21-00122-Cv
                                                  §
  ANGELICA ARAMBULA,                                        AN ORIGINAL PROCEEDING
                                                  §
                                 Relator.                          IN MANDAMUS
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Jesus Rodriguez, presiding judge of County Court at Law No. 5 of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be conditionally granted.

We therefore direct the trial court to (1) vacate the portion of the miscellaneous order denying

Relator’s request for a jury trial, and (2) set this case for trial by jury, in accordance with the

opinion of this Court. The writ of mandamus will issue should the trial court fail to comply.

       IT IS SO ORDERED THIS 25TH DAY OF APRIL, 2022.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.